DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 14, 2022, the applicants have elected specific species having specific values of various variables without traverse for further prosecution.
3. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant metal complexes where variables A1-A9 represent every known C5-C60 carbocyclic ring and C1-C60 heterocyclic ring in the art and M1 and M2 represent every known metal in the art. The only written description for preparing and using instant metal complexes is where variables A1, A2, A5 and A6 represent 5-membered heteroaryl ring containing two N atoms, variable A9 represents phenyl group, variables A3, A4, A7 and A8 represent either phenyl ring or pyridine ring, metal is Pt, variables L1-L6 represent single bond, variables T1-T8 represent bond, variables X1-X4 represent O or S and variables a1-a6 represent 1 (see metal complexes on pages 19-21 of specification). The applicants are reminded that C1 heterocycles do not even exist in the art.

                             IMROPER     MARKUSH     GROUP
7. Claims 1-20 are rejected under doctrine of Improper Markush Grouping since the instant compounds lack a common core. In the instant compounds, the values of variables A1-A9, L1-L6, a1-a6, T1-T8, X1-X4 and metal are critical for the common core of these compounds.
Allowable Subject Matter
8. The following is a statement of reasons for the indication of allowable subject matter:  The instant metal compounds directed to the elected species and electroluminescent devices comprising these compounds are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the art, Kim (US 2020/0203434 A1) discloses organic metal compounds which are related to the instant compounds. However, the closely related compounds disclosed on pages 19-22 by Kim differ from the instant compounds by lacking instant variables A5-A8, X3 and X4. Furthermore, there is no teaching, suggestion or motivation in the prior art to modify the metal complexes of Kim to prepare the instant metal complexes.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625